Citation Nr: 0029024	
Decision Date: 11/02/00    Archive Date: 11/09/00

DOCKET NO.  97-00 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to VA disability compensation for residuals of 
spinal myoclonus, to include loss of bladder and bowel 
control and lower body shakes pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 1991 & Supp. 2000).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to June 
1983.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.  

In August 1998, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  



REMAND

The Board notes that this case was previously remanded to the 
RO in August 1998 for additional development.  At that time, 
the Board pointed out that when a veteran suffers additional 
disability or death as the result of hospital care, medical 
or surgical treatment, or an examination furnished by the VA, 
disability compensation shall be awarded in the same manner 
as if such additional disability or death were service-
connected.  38 U.S.C.A. § 1151 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.358 (1999).

The Board stated that in determining that additional 
disability exists, the veteran's physical condition 
immediately prior to the disease or injury upon which the 
claim for compensation is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  Compensation will not be payable for the continuance 
or natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  38 C.F.R. 
§ 3.358(b) (1999).  Several conditions govern the 
determination of whether any additional disability resulted 
from VA hospitalization or treatment.  First, it is necessary 
for the veteran to show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of hospitalization, an examination, or medical or 
surgical treatment.  38 C.F.R. § 3.358(c)(1) and (2) (1999).  
Second, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or treatment administered.  38 C.F.R. 
§ 3.358(c)(3) (1999).

The evidence shows that in August 1984, the veteran underwent 
a bilateral lateral L5-S1 spinal fusion.  Subsequent private 
and VA medical records show that the veteran has been 
diagnosed as having questionable myoclonus as a result of the 
1984 low back surgery.  In this regard, a VA medical record, 
dated in January 1986, reveals that the veteran complained of 
leg shaking, spasms and weakness in the left leg.  At that 
time, the assessment of the examiner was chronic low back 
pain which was probably related to an incomplete fusion.  The 
examiner also indicated that the veteran had a hyperreflexic 
bladder which was suspicious of a spinal cord lesion.  On 
January 23, 1986, the veteran was admitted to a VA hospital 
and complained of lower extremity weakness, shaking, more so 
on the left, and urinary incontinence.  At discharge from the 
hospital in February 1996, the veteran was diagnosed as 
having bilateral lower extremity myoclonus jerks, with the 
left greater than the right, secondary to an unknown 
etiology.  Finally, in November 1997, the veteran was seen at 
the VA Neurology Clinic for seizures and "the shakes" after 
he had stopped taking his seizure medication.  The examiner 
diagnosed the veteran as having spells which were not clearly 
epileptic and questionable myoclonus.  The examiner related 
that he was going to request further studies since his 
findings were not consistent with an organic etiology. 

In light of these medical findings surrounding the residual 
effects of the veteran's 1984 low back surgery, to include 
lower extremity shakes and/or seizures, and loss of bladder 
and/or bowel control, the Board was of the opinion that 
further determination of the degree of additional disability 
(if any) subsequent to the 1984 low back surgery would be 
necessary before the Board could reach a decision on the 
veteran's claim.  Therefore, in order to fully and fairly 
adjudicate the veteran's claim, this case was remanded to the 
RO.  

On remand, the RO was instructed to, among other things, 
afford the veteran an examination with the appropriate board 
certified specialist(s) in order to determine the nature and 
extent of his spinal myoclonus, with loss of bladder and 
bowel control, and neurological deficits in the lower 
extremities.  The veteran's claims file and a copy of this 
remand were to be made available to the examiner(s), and the 
examiner(s) was (were) requested to review the entire claims 
file prior to the examination.  The record shows that when 
the veteran was examined in January 1999, the examiner noted 
that the claims file was not available.  All necessary tests 
and studies, including X-rays and computed topography scans 
were to be performed.  The examiner was directed to comment 
on whether or not any residuals of spinal myoclonus, to 
include lower extremity shakes and/or spasms and loss of 
bladder and/or bowel control, are related to the veteran's 
1984 bilateral lateral fusion of the L5-S1.  In this regard, 
the examiner(s) were requested to comment upon whether the 
disabilities were proximately due to or caused by, or 
increased in severity because of medical treatment afforded 
the veteran by VA.  If so, the examiner(s) were to express an 
opinion as to whether such disorders were the certain or 
intended result of the particular treatment.  The examiner(s) 
were to fully explain the factual bases of all opinions and 
if these matters cannot be medically determined without 
resort to speculation, this should be commented upon.  All 
opinions rendered by the examiner(s) were to be supported by 
a complete rationale, and any differences were to be 
reconciled.  None of the requested opinions were supplied.  

The Board notes that the directives of the remand were not 
fully carried out.  Although the RO was informed that if the 
directives of the remand were not in carried out in full, 
corrective action had to be taken, this was not done.  The 
Court has found that a remand "confers on the veteran or 
other claimant, as a matter of law, the right to compliance 
with the remand orders."  Stegall v. West, 11 Vet. App. 268 
(1998).  38 C.F.R. § 4.2 (1999); 

Where the record before the Board is inadequate to render a 
fully informed decision, a remand to the RO is required in 
order to fulfill the statutory duty to assist.  Ascherl v. 
Brown, 4 Vet. App. 371, 377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:



1.   The veteran should be afforded an 
examination with the appropriate board 
certified specialist(s) in order to 
determine the nature and extent of his 
spinal myoclonus, with loss of bladder 
and bowel control, and neurological 
deficits in the lower extremities.  The 
veteran's claims file and a copy of this 
remand must be made available to the 
examiner(s), and the examiner(s) is (are) 
requested to review the entire claims 
file in conjunction with the examination.  
All necessary tests and studies, 
including X-rays and CT scans should be 
performed, if so indicated.  The 
examiner(s) must comment on whether or 
not any residuals of spinal myoclonus, to 
include lower extremity shakes and/or 
spasms and loss of bladder and/or bowel 
control, are related to the veteran's 
1984 bilateral lateral fusion of the L5-
S1.  In this regard, the examiner(s) 
should comment upon whether the 
disabilities were proximately due to or 
caused by, or increased in severity 
because of medical treatment afforded the 
veteran by VA.  If so, the examiner(s) 
should also express an opinion as to 
whether such disorders were the certain 
or intended result of the particular 
treatment.  The examiner(s) should fully 
explain the factual bases of all opinions 
and if these matters cannot be medically 
determined without resort to speculation, 
this should be commented upon.  All 
opinions rendered by the examiner(s) 
should be sported by a complete 
rationale, and any differences should be 
reconciled.  

2.  After the examinations have been 
completed, the RO should review the 
examination reports to ensure that they 
comply with the directives of this 
remand, and if any do not, it must be 
returned for corrective action.  38 
C.F.R. § 4.2 (1999); see also Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  Then the RO should take any other 
necessary action, and readjudicate the 
issue on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and his representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




 



